Title: To George Washington from Ezekiel Cornell, 12 February 1782
From: Cornell, Ezekiel
To: Washington, George


                  
                      12 February 1782
                  
                  Resolved that the promotions here after made of Cols. or Lt Cols. Commodant to the rank of Brigadiers or of Brigadiers to the rank of Major Generals shall not entitle the officer so promoted to any additional half pay or allowance of land on account of such promotion, And that such of the present brigadiers as shall be promoted to the rank of Major Generals shall only be entitled to the half pay of brigadiers and to the allowance of land allowed to brigadiers by the resolution of the 12th of August 1780.  And that such of the present Cols. or Lt Cols. commodants as shall be promoted to the rank of brigadiers and from thence to that of Major Generals shall only be entitled to the allowance of land and half pay assigned to Cols. and Lt Cols. commodant any resolution heretofore passed to the contrary not withstanding.
                  Resolved that all brigadier Generals who hold that rank previous to the first day of May 1777 be and they are hereby promoted to the rank of Major Generals.
                  Resolved that all Cols. who held that rank previous to the first day of May 1777 be and they are here by promoted to the rank of Brigadier Generals.
                  The foregoing proposed Resolutions are submited for your Excellencys perusal and your opinion thereon will be acknowledged as a favour by him who has the Honor to be your Excellencys most obedient Humle Servant
                  
                     E. Cornell
                  
                  
                     BrigadiersJames Clinton—August 9th 1776Wm Moultrie—Sepr 16th 1776Lachlan McIntosh—Sepr 16. 1776.Henry Knox—Decr 27. 1776John Glover. February 21. 1777John Patterson. &a &aAnthony Wayne &a &aGeorge Weedon &a &aPeter Mughlenburg &a &aEdward Hand April 1st 1776Charles Scott April 2d 1776Coll John Lamb          1st Jany 1777.  2nd Regt Artillery.
                     Coll John Crane             Do    Do    3rd        Do
                     Coll Stephen Moyland    8th Jany  Do    4th Legionary Corps
                     Coll Joseph Vose       21st Feby 1777
                     Coll John Greaton       1st July 1775
                     Coll Will Shephard          May  1776
                     Coll Rufus Putnam       5th Augt Do
                     Coll Michael Jackson     1st Jany 1777
                     Coll Henry Jackson      12th Do  Do
                     Coll John Durkee        10th Augt 1776
                     Coll Herman Swift        1st  Jany 1777
                     Coll Samuel B. Webb           Do   Do
                     Coll Goose Van Schaick  28th June 1775
                     Coll Philip Cortlandt   21st Novr 1776
                     Coll Matthias Ogden      1st Jany 1777
                     Coll Elias Dayton        8th Feby 1776
                     Coll Daniel Brodhead    29th Septr  Do
                     Coll Richard Humpton     1st October Do
                     Coll David Hall          4th January 1777
                     Coll Otho Williams       1     dito    1777
                     Coll John Gunby         17th April 1777
                     I have not been able to procure the dates of the Cols in Virginia or North Carolinia—There is none in Soth Carolina previous to the first of May 1777 and only Colo. Elbert in Georgia.
                  
                  
               